Title: To George Washington from William Fleming, 26 November 1755
From: Fleming, William
To: Washington, George

 

Sir
Fort Dunwiddie Novr 26. 1755

Before this no doubt you have heard of Capt. Bells Misfortune which keept me from Settling my recruiting Accts with him but left duplicates of these Accts when I marchd. It detaind me some days in expectation of hearing from him, which I did not, and hinderd me from Paying the men Agreeable to your order to the First of October, I was Able only to Join Capt. Hog with foure men Occasion’d by desertion of the recruits on being Accquainted with Capt. Bells Affairs I am Sir Your Verry Humble Servt

Wm Fleming

